Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Claims 1-9 have been examined the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 recites the limitation "the” with respect to a first layer, and a coat. These elements have not been positively recited in the claim and are therefore lacking antecedent basis.   There is insufficient antecedent basis for this limitation in the claim. Further it is noted that the only positive recitation of a garment is the hood, additional positive recitations of alternative garment species may result in an election by original presentation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Colatruglio et al (US 2017/0203540). 

With respect to claim 1, A garment for watersports, the garment comprising;
a textile comprising a face fabric (32) and a membrane (34);



With respect to claim 2, wherein the secondary yarns comprise at least one filament (para 0037) selected from the following group: glass, aramid (para 0037), ceramic, graphite (or carbon), metal alloys and metal fibers.

With respect to claim 3, wherein a knitted layer (36, para 0026) is disposed adjacent to the membrane (Figure 3, paragraph 0025). 

With respect to claim 4, wherein the knitted layer (36) and the first layer, as best understood, has been interpreted as the face fabric, (32)are disposed on respective sides of the membrane (Figure 3). 

With respect to claim 5, wherein luminescent materials may be provided to at least one face fabric and the membrane. The claim recites that luminescent materials “may be” provided and therefore is not a required element of the claim. The prior art teaches a protective garment and could host luminescent materials, and therefore meets the claim as recited. 


With respect to claim 8, wherein predetermined regions of the garment, the device of Colatruglio et al. teaches use in a garment (para 0054) and therefore would have regions that are predetermined, in as much as recited by applicant, and are formed with a reinforcing structure (The para aramid yarns).

With respect to claim 9, wherein the reinforcing structure is formed from the secondary yarns (para aramid filaments).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colatruglio et al in view of Ke (US 2008/0113175). The device of Colatruglio et al substantially discloses the claimed invention, including the use of the material in protective garments, but is silent to respect to the garment comprising a hood.
The device of Ke discloses,

With respect to claim 6, the garment comprising a hood (para 0043). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the protective material in a hood as taught by Ke in order to provide protection for a user’s head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732